1 Reported in 114 P.2d 989.
This action was brought, pursuant to the provisions of § 7, chapter 204, Laws of 1939, p. 717 (Rem. Rev. Stat. (Sup.), § 8450-6 [P.C. § 3716-27]), to compel the defendant, Millikin, who is county auditor of King county, to issue a marriage license to C.E. Claypool as attorney in fact for C.H. Sherman. The latter had, on March 30, 1940, applied for a marriage license in accordance with the requirements of § 4, p. *Page 340 
716 (Rem. Rev. Stat. (Sup.), § 8450-3 [P.C. § 3716-24]), of the act referred to.
By the terms of the act (§ 6, p. 717, Rem. Rev. Stat. (Sup.), § 8450-5 [P.C. § 3716-26]), he was not entitled to receive a marriage license "until the third full day following the filing of such application . . ." In the meantime (April 1st), he executed a power of attorney to C.E. Claypool, a justice of the peace, authorizing the latter "TO DEMAND AND RECEIVE said license on the date the same may be lawfully delivered . . ." April 3rd, Claypool presented the power of attorney to defendant and made a demand, with which defendant refused to comply, for the marriage license. Thereupon, the complaint in this action was filed, and a show cause order was directed to the auditor pursuant to the terms of § 7 of the act. In response to the show cause order, the auditor appeared and filed an answer, alleging, among other things:
". . . that experience has proven that one of the contracting parties [applicants for a marriage license] may authorize a Justice of the Peace . . . to receive his marriage license and may later decide to have a Church wedding and thereafter demand his license from the County Auditor. This results in considerable confusion and perhaps delay to the contracting parties because their receipt for a license may not be readily obtainable from the Justice of the Peace or his agent."
Upon the issue so presented, the cause came on for trial, the plaintiff resting his complaint solely upon the facts admitted: The application for the license, the authenticity of the power of attorney, and the demand made for delivery of the marriage license by the attorney in fact after the expiration of three full days. In other words, plaintiff's case is rested upon the principle that what one may do himself, he may lawfully delegate to an agent. *Page 341 
Defendant, upon the theory that the situation presented calls for the application of a well-recognized exception to that rule, submitted evidence, in substance, as follows: That, after the Laws of 1939, chapter 204, p. 716 (Rem. Rev. Stat. (Sup.), § 8450-1 [P.C. § 3716-22] et seq.), became effective, he adopted the practice of issuing a "deliver to bearer" receipt to applicants for a marriage license; that many of such receipts were turned over to one Whittig, "a marriage license runner . . . who patrols the hall outside of the marriage license bureau"; that, in several instances, the license did not reach the contracting parties at the proper time; that, in many cases, the principals would conclude that they wanted a religious, instead of a civil, ceremony, and would experience difficulty in procuring their license from the "marriage license runner" or from a justice of the peace who had procured it through a power of attorney; that, in one case, when a license was delivered to the "marriage license runner," it "could not be found at the time of the wedding and was finally located in a drawer of the clerk in the office of one of the Justices of the Peace in the County-City Building."
After hearing the evidence, the trial court entered a decree dismissing the action. Plaintiff appeals.
Appellant contends that all the evidence admitted was irrelevant and immaterial, and, therefore, should be disregarded.
[1] The soundness of this contention depends upon whether this is a case for the application of the general rule that whatever one may lawfully do for himself, he may lawfully authorize an agent to do for him. Mechem on Agency (2d ed.), 48, § 80; 2 C.J. 431, § 24. There are several well-recognized exceptions to the general rule, one of which is that the attempted delegation of *Page 342 
power to perform the act may be against public policy. Mechem on Agency (2d ed.), 48, § 82. If it is, the court will not countenance it. In § 84, the author says:
"Pursuing this general principle more fully into details, it may be further said that the law scrutinizes undertakings of this nature with great strictness, and judges of their validity by their general character and their natural and probable results. It makes no difference in many instances, that in the particular case nothing improper was done or intended to be done. The law seeks to prevent, not only the evil itself, but the very temptation to evil. It concerns itself rather with the public weal than with individual interest. The law therefore ordinarily determines the case by the tendency of undertakings of that kind, and holds the particular contract unlawful if its general nature brings it within the prohibited class. It refuses, ordinarily, to assist either party, but leaves them both in the situation in which their own cupidity has placed them."
We think the power of attorney under consideration falls within this category. It is akin to marriage brokerage contracts, which are universally held to be against public policy. See Braum v.Potter Title  Trust Co., 301 Pa. 365, 152 A. 751,72 A.L.R. 1109, and Annotation p. 1113.
While marriage, in legal concept, is a contractual relationship which may be consummated by an informal ceremony before a judge or a justice of the peace, it carries much greater significance than that in social concept. It is a religious rite. We are of the opinion that any intermeddling which tends to thwart its observance and consummation, as such, is against public policy. Since the power of attorney in this instance tends to that end, the court will not lend aid to effectuate its purpose.
Judgment affirmed.
MAIN, MILLARD, and STEINERT, JJ., concur. *Page 343